                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA

ALOYSIUS P. FRANKLIN,

                Plaintiff,                   No. 2:18-cv-0943 MCE KJN P
          vs.

CHCF STOCKTON MEDICAL
DOCTOR, et al.,

                Defendants.                  ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

         Aloysius P. Franklin, inmate # AK-5692, a necessary and material witness in proceedings
in this case on July 12, 2019, is confined in California Men’s Colony, in the custody of the
Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Court, 8th Floor,
Courtroom 26 before Magistrate Judge Allison Claire, United States District Courthouse, 501 I
Street, Sacramento, California on July 12, 2019, at 9:00 a.m.

          ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California Men’s Colony, P.O. Box 8101, San Luis Obispo, California,
93409-8101:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: May 6, 2019



fran0943.841
